      Case 3:20-cv-00375-MHT-CSC Document 14 Filed 07/08/20 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


McARTHUR LYNCH, JR.,                   )
                                       )
       Plaintiff,                      )
                                       )          CIVIL ACTION NO.
       v.                              )            3:20cv375-MHT
                                       )                 (WO)
AMY NEWSOME, et al.,                   )
                                       )
       Defendants.                     )

                                 JUDGMENT

      In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

      (1) The        United        States         Magistrate          Judge's

recommendation (doc. no. 12) is adopted.

      (2) Plaintiff’s         claims       challenging    actions       which

occurred and conditions to which he was subjected at

the     Randolph     County     Jail       in     2012   and    any    claim

regarding an incident with defendant Chris May in 1997

are    dismissed     with    prejudice       in    accordance    with     the

directives      of   28   U.S.C.    §      1915(e)(2)(B)(i)      as     these
     Case 3:20-cv-00375-MHT-CSC Document 14 Filed 07/08/20 Page 2 of 4



claims     are    barred        by     the     applicable          statute        of

limitations.

     (3)     Plaintiff’s         claims       against        defendant           Amy

Newsome     for       actions        which    occurred        during        state

criminal     proceedings         before        the     Circuit          Court    of

Randolph County, Alabama are dismissed with prejudice

pursuant         to     the          provisions        of          28      U.S.C.

§ 1915(e)(2)(B)(ii) and (iii).

     (4)    Plaintiff’s         claims       against        defendants          Mary

Craig and Gregory M. Varner for legal representation

provided during state criminal proceedings before the

Circuit     Court      of    Randolph        County,    Alabama          and    the

Alabama     Court      Criminal        Appeals,        respectively,             are

dismissed     with      prejudice       as     directed       by    28     U.S.C.

§ 1915(e)(2)(B)(i).

     (5) Plaintiff’s claims for damages from witnesses

at   his    trial      for    the      provision       of    alleged        false

testimony are dismissed with prejudice in accordance

with the directives of 28 U.S.C. § 1915(e)(2)(B)(ii)


                                        2
      Case 3:20-cv-00375-MHT-CSC Document 14 Filed 07/08/20 Page 3 of 4



and (iii) as this claim entitles him to no relief under

§ 1983.

       (6) Plaintiff’s claims which go to the fundamental

legality of the convictions and sentences imposed upon

him    in    November     of   2012       by    the    Circuit     Court   of

Randolph       County,       Alabama        are       dismissed     without

prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) as such

claims provide no basis for relief in the instant cause

of action.

       (7) To the extent plaintiff raised any claims under

state law, the court declines to exercise jurisdiction

over     those     claims,     and   they       are   dismissed     without

prejudice.

       No costs are taxed.

       The clerk of the court is DIRECTED to enter this

document      on    the   civil      docket      as    a   final   judgment

pursuant      to   Rule   58    of   the       Federal     Rules   of   Civil

Procedure.




                                      3
Case 3:20-cv-00375-MHT-CSC Document 14 Filed 07/08/20 Page 4 of 4



This case is closed.

DONE, this the 8th day of July, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                               4
